DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 12/10/2021 has been entered.  Claims 1-17 and 19-2020 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on 12/10/2020 is acknowledged.  The traversal is on the ground(s) that claim 13 of Group II depends from claim 1 of Group I, so that the elements of the branched amphiphilic polymer of Group I are part of the claimed pharmaceutical composition of Group II, and constitute the special technical feature of the single general inventive concept.  This is not found persuasive because the branched amphiphilic copolymer comprising a) a plurality of polymer chains comprising hydrophobic chain ends, b) a plurality of polymer chains comprising functional chain ends capable of associating to mucous or a membrane and c) a plurality of branching units is still met by the teachings of Findlay et al. (US 2011/0172314 A1).  Findlay et al. disclose the branched amphiphilic copolymer comprises a) at least one ethylenically monounsaturated monomer, b) at least one ethylenically polyunsaturated monomer (forms plurality of branched chains), c) at least one residue of a chain transfer agent and optionally a residue of an initiator, .       
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-17 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Abstract
The abstract of the disclosure is objected to because legal phraseology.  The word “said” is present on the last line.  Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities: In the Brief Description of Drawing, partial views intended to form one complete view, must be identified by the same number followed by a capital letter (e.g. Fig. 13A, Fig. 13B, Fig. 15A, Fig. 15B).    
Appropriate correction is required.

Drawings
The drawings are objected to because view numbers must be preceded by the abbreviation "FIG.".  Furthermore, partial views intended to form one complete view, must be identified by the same number followed by a capital letter (e.g. Fig. 13A, Fig. 13B, Fig. 15A, Fig. 15B).  See MPEP § 608.02(V).   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 1 is objected to because of the following informalities: periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  See MPEP § 608.01(m).  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: the abbreviations DBiB(pOEGMA50) and Xan1-G0-BiB(pOEGMA50) should be defined and/or structure provided which have not previously defined in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "strong association" in claim 2 is a relative term which renders the claim indefinite.  The term "strong association" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The original specification discloses the particular branched amphiphilic polymers of the invention, which can comprise large number of functional moieties capable of forming strong associations to biological substrates (page 2).  However, the original specification does not describe the quantitative value of the strength of the association to mucous or a mucous membrane.  
Regarding claim 4, on line 3, it is recited “N-butyl methacrylamide 2-hydroxypropyl methacrylate”.  It is unknown whether this is one compound or a comma is meant to be placed after the word “methacrylamide”.  If the comma is meant to be placed after “methacrylamide”, then the correction must also be made to the last paragraph on page 8 of the original specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Findlay et al. (US 2011/0172314 A1) as evidenced by Parker et al. (US 2002/0007028 A1).
Regarding claims 1-2, Findlay et al. disclose the branched amphiphilic copolymer comprises a) at least one ethylenically monounsaturated monomer, b) at least one ethylenically 
Regarding claim 3, Findlay et al. disclose the branched copolymer comprises at least two ethylenically monounsaturated monomer (vinyl monomers) [0075].
Regarding claim 4, Findlay et al. disclose the ethylenically monounsaturated monomer includes polyethyleneoxide methacrylate, wherein the polyethyleneoxide residue has a molecular weight of about 1000 Daltons (oligo(ethylene glycol) methacrylate) [0078].  Other monofunctional monomers include C1-C20 alkyl (meth)acrylates (linear and branched) which would include N-butyl methacrylate as well as N-butyl acrylate [0095].
Regarding claim 5, Findlay et al. disclose chain transfer agents such as dodecane thiol which would form a chain end having an alkyl chain of 5 carbon atoms or more [0082].
Regarding claim 9, Findlay et al. disclose the branching units comprise ethylene glycol di(meth)acrylate [0114].      
Regarding claims 11-12, Findlay et al. disclose the residue of the chain transfer agent may comprise 0 to 80 mol% of the copolymer based on the number of moles of monofunctional .    

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Findlay et al. (US 2011/0172314 A1) as evidenced by Parker et al. (US 2002/0007028 A1) as applied to claim 5 above, and further in view of Pugh et al. (US 2013/0090442 A1).
Regarding claim 6, Findlay et al. disclose a branched amphiphilic polymer as shown above in claim 1.  Findlay et al. discloses the terminal hydroxyl group of a preformed hydrophilic polymer can be post-functionalized with a compound for use in Atom Transfer Radical Polymerization [0090].  This also applies to hydrophobic microinitiators [0091].
	However, Findlay et al. do not disclose the alkyl chains are initiator residues wherein the initiator is selected from dodecyl bromo isobutyrate (DBiB), hexyl bromo isobutyrate (HBiB) and ethyl bromo isobutyrate (EBiB).  Pugh et al. teach ATRP intiators include ethyl-alpha bromo isobutyrate [0036].  Pugh et al. is concerned with hyperbranched polyacrylates [0002].  Findlay et al. and Pugh et al. are analogous art concerned with similar technical difficulty, namely branched copolymers using ATRP initiators.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the ATRP initiator per the teachings of Findlay with ethyl-alpha bromo isobutyrate, and the motivation to do so would have been as ethyl-alpha bromo isobutyrate is a suitable ATRP initiator.  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Findlay et al. (US 2011/0172314 A1) as evidenced by Parker et al. (US 2002/0007028 A1) as applied to claim 5 above, and further in view of Perrier et al. “Macromolecular Design via Reversible Addition Fragmentation Chain Transfer (RAFT)/Xanthates (MADIX) Polymerization”, Journal of Polymer Science: Part A: Polymer chemistry, 2005, Vol. 43, 5347-5393.
Regarding claim 7-8, Findlay et al. disclose a branched amphiphilic polymer as shown above in claim 1.  Findlay et al. disclose the chain transfer agent may prepared from xanthate end-functionalized polymer prepared by Reerse Addition Fragmentation Transfer (RAFT) or Macromolecular Design by the Interchange of Xanthates (MADIX) [0082].  The hydrophilic or hydrophobic macrointiatiors may be prepared by RAFT (or MADIX) [0090-0091].
	However, Findlay et al. do not disclose the functional chain ends of the polymer chains comprise one or more thiol groups.  Perrier et al. teach chain transfer agents used include S-(1-ethoxycarboxylethyl)O-ethyl xanthate (Scheme 7., page 5359).  Perrrier et al. also discloses the color of the polymer product conferred by the thiocarbonyl-thio end group (Methodologies to Remove Thiocarbonyl-Thio End Groups, page 5362).   Findlay et al. and Perrier et al. are analogous art concerned with similar technical difficulty, namely RAFT/MADIX polymerization.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the RAFT chain transfer agent per the teachings of Findlay with xanthate as per the teachings of Perrier since such RAFT agents are functional equivalents.  It would also be obvious to one of ordinary skill in the art before the effective filing date to hydrolyze the resulting thioester group to a related thiol to improve the color of the polymer (Methodologies to Remove Thiocarbonyl-Thio End Groups, page 5362, . 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Findlay et al. (US 2011/0172314 A1) discloses the multifunctional monomer has a molecular weight of at least 1000 Daltons [0112].  The multifunctional monomers include ethylene glycol di(meth)acrylate [0114]. However, Findlay does not teach or suggest the polymer chains comprising hydrophobic chain ends are DBiB(pOEGMA50) and said polymer chains comprising functional chain ends are Xan1-G0-BiB(pOEGMA50).  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Findlay et al. (US 2012/0095112 A1) teaches branched addition copolymer as a dispersant.
Jacobine et al. (US 2015/0274851 A1) teach branched polyacrylates.
Findlay et al. (WO 2008/071661 A1) teach an amphiphilic branched copolymer.
Such et al. (KR 20100109960 A1) teaches a method for preparing an aqueous dispersion of polymer particles.

Khutoryanskiy “Advances in Mucoadhesion and Mucoadhesive Polymers”, Macrol. Biosci. 2011, 11, 748-764.
Wang et al. (US 2015/0266986 A1) teaches a hyperbranched copolymer.
Scales (WO 2013/177523 A1) teaches compositions comprising a block copolymer.
Findlay et al. (WO 2010/125341 A1) teaches an amphiphilic branched copolymer.
Roth et al. “RAFT Polymerization and Thiol Chemistry: A Complementary Pairing for Implementing Modern Macromolecular Design”, Macromol. Rapid. Commun. 2011, 32, 1123-1143.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767